Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 06/23/2020.
Claims 1-20 are pending in this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/10/2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 13-20 are rejected under 35 U.S.C. 101. 
	a. Regarding claim 13, it recites “A system comprising: a cryptographic operation block coupled to receive a key and apply an operation to data, wherein the cryptographic operation block comprises a plurality of subblocks, wherein the subblocks of the cryptographic operation block are distributed across a chip with other blocks between them.”
	Step 1: the claim recites a system with cryptographic operation block and subblocks.  The claimed invention is directed to data.  Therefore, the claim fails step 1 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.  Step 2A, Prong 1: The cited limitations, as drafted, under their broadest reasonable interpretations cover performance of the limitations in the mind or on paper.  For example, the limitation “a cryptographic operation block coupled to receive a key and apply an operation to data” under its broadest reasonable interpretation, covers performance of the limitation in the mind or on paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application because the claim does not recite any application of the limitations besides abstract ideas. For example, the claim does not impose any meaningful limits of the cited cryptographic operation block or receiving the key and applying an operation to data.  Therefore, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract ideas, the “chip” is not positively claimed.  Therefore, the claim is not patent eligible under 35 U.S.C. 101.
Claims 14 and 15 depend from claim 13 and they do not limit independent claim 13 or themselves to a practical application or amount to significantly more than the judicial exception; therefore, they are also not patent eligible under 35 U.S.C. 101.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Step 2A, Prong 1: The cited limitations, as drafted, under their broadest reasonable interpretations cover performance of the limitations in the mind or on paper.  For example, the limitation “selecting which of at least two cryptographic operation blocks receive a key to apply a valid operation to data; and selecting which output of the at least two cryptographic operation blocks is fed back for a subsequent computation” under its broadest reasonable interpretation, covers performance of the limitation in the mind or on paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application because the claim does not recite any application of the limitations besides abstract ideas. For example, the claim does not impose any meaningful limits of the cited cryptographic operation block or receiving the key and applying an operation to data.  Therefore, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract 
Claims 17-20 depend from claim 16 and they do not limit independent claim 16 or themselves to a practical application or amount to significantly more than the judicial exception; therefore, they are also not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (U.S. 2017/0288855), hereinafter “Kumar”.
Regarding claim 1, Kumar discloses a system comprising: at least two cryptographic operation blocks (Fig. 2 with associated text: all MUX, XOR, mapping, shift rows, S-box, mix columns are cryptographic operation blocks); and circuitry coupled to the at least two cryptographic operation blocks that route inputs and outputs between the at least two cryptographic operation blocks for subsequent computations (Fig. 2 with associated text and paragraph [0030]: all components of Fig. 2 form a circuit. XOR or MUX operations receive two inputs and produce one output for subsequent operations).
Regarding claim 2, Kumar discloses the system of claim 1, wherein each of the at least two cryptographic operation blocks perform operations at a same time, wherein (Fig. 2 with associated text: First MUX and Fifth MUX could be performed at a same time.  Sixth MUX selects output of fifth MUX-directly- and first MUX-indirectly- for subsequent data register).
Regarding claim 3, Kumar discloses the system of claim 1, wherein the circuitry comprises selection circuitry and a pseudorandom sequence generator (PRSG) that is coupled to the selection circuitry to control the selection circuitry (Fig. 2 with associated text: second MUX is coupled to random number generator).
Regarding claim 16, Kumar discloses a method of operation concealment for a cryptographic system, comprising: selecting, via selection circuitry, which of at least two cryptographic operation blocks receive a key to apply a valid operation to data (Fig. 2 with associated text: a key is input to first MUX and fifth MUX); and selecting, via the selection circuitry, which output of the at least two cryptographic operation blocks is fed back for a subsequent computation (Fig. 2 with associated text: Sixth MUX selects output of fifth MUX-directly- and first MUX-indirectly- for subsequent data register).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. 2017/0288855), hereinafter “Kumar”.
Regarding claim 4, Kumar discloses the system of claim 3, wherein the at least two cryptographic operation blocks comprise: a first cryptographic operation block (Fig. 2 with associated text: second MUX operation); and a second cryptographic operation block (Fig. 2 with associated text: fourth MUX operation); wherein the selection circuitry comprises: a first multiplexer (MUX) (Fig. 2 with associated text: second MUX); a second MUX (Fig. 2 with associated text: fourth MUX); and a third MUX (Fig. 2 with associated text: sixth MUX); wherein the PRSG is coupled to the first MUX, the second MUX, and the third MUX to select which input of each MUX is output; wherein the first cryptographic operation block receives a key via the first MUX under control of the PRSG; wherein the second cryptographic operation block receives the key via the second MUX under control of the PRSG (a. Fig. 2 with associated text: second MUX and fourth MUX are coupled to random data.  b. Fourth MUX utilizes data from third MUX and a random data-it obvious that the concept of a MUX utilizing data from another MUX and a random data could be applied to other MUXes in a cicuit. c. Sixth MUX is directly couple to fifth MUX and indirectly coupled to Fourth MUX.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine (a), (b) and (c) to have a predictable result of a MUX that selects from inputs of multiple MUXes and a random data to output a result that makes it harder for malicious entity to perform power side-channel attack); and wherein the third MUX selects which output from the first cryptographic operation block and the second cryptographic operation block is fed back for a subsequent computation (Fig. 2 with associated text: sixth MUX utilizes data from fifth MUX and fourth MUX to have an output which is fed to data register for subsequent operations.  Fourth MUX data is from first, second, third MUX data and random data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multiple MUXes data with random data to make it harder for malicious entity to perform power side-channel attack).
10.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. 2017/0288855), hereinafter “Kumar” in view of Shumow et al. (US 2011/0228926), hereinafter “Shumow”.
	Regarding claim 11, Kumar discloses the system of claim 1.  Kumar does not explicitly disclose wherein a cryptographic operation block of the at least two cryptographic operation blocks comprises a plurality of first subblocks, wherein the first subblocks of the cryptographic operation block are distributed across a chip with other blocks between them.  However, distributing subcomponents across multiple devices is known in the art before the effective filing date of the claimed invention and Shumow’s teaching is an example (paragraph [0049]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar’s teaching of cryptographic operation blocks with Shumow’s teaching of distributing subcomponents across multiple devices because the result would be predictable and resulted in having subblocks of a cryptographic operation block distributed across a chip with other blocks between them. 
Regarding claim 12, Kumar discloses the system of claim 1.  Kumar does not explicitly disclose wherein a first cryptographic operation block of the at least two cryptographic operation blocks comprises a plurality of first subblocks and a second cryptographic operation block of the at least two cryptographic operation blocks comprises a plurality of second subblocks, wherein the first subblocks and the second subblocks are interweaved.  However, distributing subcomponents across multiple devices is known in the art before the effective filing date of the claimed invention and (paragraph [0049]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar’s teaching of cryptographic operation blocks with Shumow’s teaching of distributing subcomponents across multiple devices because the result would be predictable and resulted in having subblocks of different blocks interweaved.
Regarding claim 13, Kumar discloses a system comprising: a cryptographic operation block coupled to receive a key and apply an operation to data (Fig. 2 with associated text, 214a: First XOR operation utilizes a key and data).  Kumar does not explicitly disclose wherein the cryptographic operation block comprises a plurality of subblocks, wherein the subblocks of the cryptographic operation block are distributed across a chip with other blocks between them.  However, distributing subcomponents across multiple devices is known in the art before the effective filing date of the claimed invention and Shumow’s teaching is an example (paragraph [0049]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar’s teaching of cryptographic operation blocks with Shumow’s teaching of distributing subcomponents across multiple devices because the result would be predictable and resulted in having subblocks of the cryptographic operation block distributed across a chip with other blocks between them. 
Regarding claim 14, Kumar and Shumow disclose the system of claim 13, further comprising: a second cryptographic operation block coupled to receive the key and apply the operation to the data (Fig. 2 with associated text, 254: fifth MUX utilizes the key and data_add_key), wherein the second cryptographic operation block comprises a (The combination of Kumar’s teaching of multiple cryptographic operations and Shumow’s teaching of distributing subcomponents across multiple devices as presented in claim 13 and claim 14 would have a predictable result of subblocks of multiple cryptographic operations are distributed across the chip with the other blocks and the subblocks of the cryptographic operation block between them).
Regarding claim 15, Kumar and Shumow disclose the system of claim 14, wherein the subblocks and the second subblocks are interweaved (The combination of Kumar’s teaching of multiple cryptographic operations and Shumow’s teaching of distributing subcomponents across multiple devices as presented in claim 13 and claim 14 would have a predictable result of subblocks of operations are interweaved).
11.	Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. 2017/0288855), hereinafter “Kumar” in view of Duplys et al. (US 2015/0270973), hereinafter “Duplys” and in view of Kawabata (US 2013/0077790), hereinafter “Kawabata”.
Regarding claim 17, Kumar discloses the method of claim 16. Kumar does not explicitly disclose performing a mixing operation to mix a block-unique-identifier or a device secret with the key to output a modified key, wherein the selecting which of the at least two cryptographic operation blocks receive the key to apply the valid operation to the data comprises: selecting between the key and the modified key for the at least two cryptographic operation blocks.  However, modifying data with a device secret is known in the art before the effective filing date of the claimed invention and Duplys’ (Fig. 3 with associated text, paragraph [0016]: each device has a different secret key and paragraph [0048]: unit 130 uses secret key to transform input i1 to signal 130a.  Note: key is a form of data).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar’s teaching of cryptographic operation blocks with Duplys’ teaching of modifying data with a device secret to have a modified key from a device secret.  The motivation to do so would be to make a precise analysis of the cryptographic unit more difficult as taught by Duplys (paragraph [0008]).
Kumar and Duplys do not explicitly disclose the selecting which of the at least two cryptographic operation blocks receive the key to apply the valid operation to the data comprises: selecting between the key and the modified key for the at least two cryptographic operation blocks.  However, a selector that selects between a key and a modified key is known in the art before the effective filing date of the claimed invention and Kawabata’s teaching is an example (Fig. 1 with associated text, selector 17 has a key and a modified key as inputs.  Fig. 11 with associated text: selector 301 has a key and a modified key as inputs).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar and Duplys’ teachings of cryptographic operation blocks with modifying data with a device secret to have a modified key from a device secret and with Kawabata’s teaching of selecting between the key and the modified key because the result would be predictable and resulted in selecting between the key and the modified key for the at least two cryptographic operation blocks. 
Regarding claim 20, Kumar, Duplys and Kawabata disclose the method of claim 17, further comprising: performing a second mixing operation to mix the block-unique-(a. Kumar, from claim 16 presented above: cryptographic operation blocks receive a key to apply a valid operation to data.  b. Duplys, Fig. 3 with associated text, paragraph [0016]: each device has a different secret key and paragraph [0048]: unit 130 uses secret key to transform input i1 to signal 130a.  c. Kawabata. Fig. 1 with associated text: Selector 16 has data register and modified data register from non-linear transformation as inputs. The combination of (a), (b) and (c) would have an obvious and predictable result of performing a second mixing operation to mix the device secret with input data to output a modified input data; and selecting, via the selection circuitry, which of the at least two cryptographic operation blocks receives the input data for the valid operation and which of the at least two cryptographic operation blocks receives the modified input data).
12.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. 2017/0288855), hereinafter “Kumar” in view of Duplys et al. (US 2015/0270973), hereinafter “Duplys”, in view of Kawabata (US 2013/0077790), hereinafter “Kawabata”, in view of Kocher et at. (US 2022/0083665), hereinafter “Kocher” and in view of Rose et al. (US 2003/0059040), hereinafter “Rose”.
Regarding claim 18, Kumar, Duplys, and Kawabata disclose the method of claim 17.  Kumar, Duplys, and Kawabata do not disclose wherein the mixing operation further comprises mixing a count value from a counter with the key before outputting the modified key, wherein the count value ignores one or more least significant bits of the counter.  However, generating a key from a counter value and a master key is known in (paragraph [0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar, Duplys and Kawabata’s teachings of cryptographic operation blocks, modifying data with a device secret to have a modified key from a device secret and selecting between the key and the modified key for the at least two cryptographic operation blocks with Kocher’s teaching of generating a key from a counter value and a master key to mix a count value from a counter with the key before outputting the modified key to protect systems and data against external monitoring attacks as taught by Kocher (paragraph [0007]).
Kumar, Duplys, Kawabata, and Kocher do not disclose the count value ignores one or more least significant bits of the counter. However, ignoring least significant bit is known in the art before the effective filing date of the claimed invention and Rose’s teaching is an example (paragraph [0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar, Duplys, Kawabata and Kocher’s teachings of cryptographic operation blocks, modifying data with a device secret to have a modified key from a device secret, selecting between the key and the modified key for the at least two cryptographic operation blocks and generating a key from a counter value and a master key with Rose’s teaching of ignoring least significant bit because the result would be predictable and resulted in having the count value ignores one or more least significant bits of the counter.
Regarding claim 19, Kumar, Duplys, Kawabata, Kocher and Rose disclose the method of claim 18, further comprising adjusting which of the least significant bits of the (This is an obvious and predictable result of ignoring least significant bit from Rose’s teaching).

Allowable Subject Matter
13.	Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/THANH T LE/Examiner, Art Unit 2495